TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00822-CV



        In re Harlan Levien, Stephen Levien, Kenneth Ives, and Parvin Johnson, Jr.


                   ORIGINAL PROCEEDING FROM BASTROP COUNTY



                              DISSENTING OPINION


              On this record, including the live pleadings, I cannot conclude that the district court

abused its discretion. Accordingly, I would deny mandamus relief.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: April 30, 2015